Title: From George Washington to Thomas Smith, 8 July 1791
From: Washington, George
To: Smith, Thomas



Sir,
Philadelphia, July 8th 1791

I received your letter of the 20th of April, while I was on my journey to the southward, and until my return to this place it has not been in my power to acknowledge the receipt of it.
I must now beg, Sir, that you will receive my best thanks for the particular attention which you have paid to such business as I have had occasion to place in your hands, and to be assured that you have accomplished it entirely to my satisfaction.
The sum of 276 20/100 Mioo dollars which you mention to have lodged in the Bank of North America, subject to my order, I find is there. With very great esteem and regard, I am, Sir, Your most obedient Servant

G. Washington.

